Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number: 3235-0288 Expires: January 31, 2005 Estimated average burden hours per response.438.00 FORM 20-F [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number TransAKT Ltd. (Exact name of Registrant as specified in its charter) (Translation of Registrants name into English) Alberta, Canada (Jurisdiction of incorporation or organization) Suite 260, 1414  8 th Street S.W., Calgary, Alberta, Canada, T2R 1J6 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered None Not applicable Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Stock (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuers capital or common stock as of the close period covered by the annual report. On December 31, 2006 there were a total of 90,912,620 common shares issued and outstanding. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ]Yes [ ] No Indicate by check mark which financial statement item the registrant has elected to follow. [ ] Item 17 [ X ] Item 18 (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [ ]Yes [ ] No TABLE OF CONTENTS PART I 1 Item 1. Identity of Directors, Senior Management and Advisors 1 Item 2. Offer Statistics and Expected Timetable 1 Item 3. Key Information 1 Item 4. Information on the Company 4 Item 5. Operating and Financial Review and Prospects 9 Item 6. Directors, Senior Management and Employees 13 Item 7. Major Shareholders and Related Party Transactions 16 Item 8. Financial Information 17 Item 9. The Offering and Listing 17 Item 10. Additional Information 18 Item 11. Quantitative and Qualitative Disclosures About Market Risk 20 Item 12. Description of Securities Other than Equity Securities 20 PART II 21 Item 13. Defaults, Dividend Arrearages and Delinquencies 21 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 21 Item 15. Controls and Procedures 21 Item 16. Code of Ethics 21 PART III 23 Item 17. Financial Statements 24 Item 18. Financial Statements 24 Item 19. Exhibits 26 PART I Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS DIRECTORS AND SENIOR MANAGEMENT Not applicable for Form 20-F filed as an Annual Report. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable for Form 20-F filed as an Annual Report. ITEM 3. KEY INFORMATION 3.A. SELECTED FINANCIAL DATA The tables below present selected financial information. Our financial statements are stated in United States dollars (USD) and are prepared in accordance with United States Generally Accepted Accounting Principles (GAAP). The following table presents selected financial information under U.S. GAAP. The table should be read in conjunction with the financial statements and notes thereto and our discussion and analysis included elsewhere in this Annual Report. All dollar amounts in this report are expressed in USD unless otherwise stated. Selected Financial Data US GAAP (USD$) 2006 2005 Operating Revenues 8,385,075 9,167,708 Income (loss) from Operations (152,291
